Citation Nr: 1529424	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-34 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with major depressive disorder, panic disorder, agoraphobia, and alcohol abuse (formerly classified as an anxiety disorder, not otherwise specified (NOS)), prior to November 4, 2014, and to a rating in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from June 1967 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for an anxiety disorder, NOS, (claimed as any mental health condition to include PTSD, depression, anxiety disorder, and adjustment disorder) and assigned an initial 30 percent rating, all effective May 30, 2008 (as date of receipt of application to reopen the claim for service connection).  

Thereafter, a November 2014 rating decision granted a 70 percent disability rating for the service-connected psychiatric disability, which is the Veteran's only service-connected disorder, effective November 4, 2014 (date of VA examination).  Since the appellant did not withdraw the increased rating claim after the grant of a higher evaluation, the case is still in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) and Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011).  

As the Veteran has expressed his dissatisfaction with the initial rating assigned for the service-connected psychiatric disorder at the time of the grant of service-connection and thereafter, the Board has recharacterized the issue as involving the propriety of the assignment of the initial and subsequent ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of the Virtual VA and VBMS claims files does not reveal anything pertinent to the present appeal, 	except as otherwise stated herein.  

The Veteran contended that he is unemployed, at least partially, as a result of his of his service-connected psychiatric disability.  Thus, the Board finds that the record has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has thus been added as an additional subject for current appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been sequentially represented by three attorneys, all of whom work for the same law firm.  The Board also observes that in August 2011 a copy of the Veteran's claim file was forwarded to his then attorney.  

In correspondence from the Veteran in 2008 and 2009 he made no mention of receiving any non-VA psychiatric treatment.  Enclosed with a May 2012 letter from his then attorney was a report of an August 2009 psychiatric evaluation by a nurse, concurred in by a physician, Dr. B.  However, that report makes no mention of any non-VA psychiatric treatment of the Veteran.  Also, submitted as a June 2010 report of a psychotherapist, C. Z., L.C.S.W., who reported having treated the Veteran since August 2009.  By an RO letter dated October 15, 2014, to the Veteran, he was requested to execute and return a release to obtain the records of C. Z.  

In October 2014 the Veteran's current attorney provided VA Form 21-22a, establishing himself as the Veteran's current legal representative.  In that letter the attorney requested that he be provided with copies of all future correspondence.  

However, as observed in the supplemental statement of the case (SSOC) the release requested in October 2014 was never executed and returned.  Thus, the RO could not assist the Veteran by attempting to obtain the records of C. Z., and those records have not been submitted directly by the Veteran or his attorney.  On the other hand, it is not clear that the Veteran's attorney has been made aware of this.  

The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   Nevertheless, on VA psychiatric examination in June 2012 it was reported that the Veteran had sought out mental healthcare with private psychiatrist, Dr. B. (whose nurse had prepared the August 2009 psychiatric evaluation).  Thus, it appears that Dr. B. may have outstanding records of private psychiatric treatment which have not yet been sought.  

Additionally, the VA psychiatric examination in June 2012 reported that the Veteran had sought (and apparently was now receiving) Social Security Administration (SSA) disability benefits.  

It also appears that it is now alleged that the Veteran cannot work due to his service-connected psychiatric disorder.  In this regard, following the Veteran's VA hospitalization in September 2011 for psychiatric purposes, VA electronic treatment (CAPRI) records in VA's paperless claims system show that in December 2011 it was noted that he was under stress due to economic problems, medical issues, illness of his wife, and having been unemployed since April 2011 subsequent to exacerbation of abdominal hernia, with complicated outcome from the operation.  He admitted that he was psychologically reacting overwhelmingly in his attempts to cope to his current situation.  However, he had had symptoms of PTSD since the very beginning after the military.  He had been an auto mechanic but, because of his back problem, he had changed careers and did maintenance work, initially at a nursing home.  Then he became a plant maintenance manager, but a one man operation.  

VA electronic treatment (CAPRI) records in VA's paperless claims system show that in April 2012 it was reported that the Veteran was an active person engaged in heavy physical work during his employment, but he had to retire last year for medical reasons after he hurt himself in a motor vehicle accident.  

On VA psychiatric examination in June 2012 it was reported that the Veteran was unemployed.  He had obtained a Graduate Equivalency Diploma (GED) and prior to service he had work experience at a dress factory, a cigar factory, then later in construction.  He never went to college but had correspondence school training in automotives.  After the Army, he initially had odd jobs, including in a transmission shop for about 2 years.  He had then worked as a master mechanic in 2 subsequent dealerships.  His last work was with Tunkhannock plant operation.  After a motor vehicle accident, sustaining injury to the ventral wall of his abdomen, he was physically limited and had left his work at Tunkhannock in 2011, and had been unemployed since then.  

In view of the foregoing, further development of the case is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain the records, including the underlying medical records, of the Veteran's award of SSA disability benefits.  If obtained, these records must be associated with the record on appeal.  

2.  Contact the Veteran and his attorney and afford them the opportunity to identify or submit any additional pertinent evidence in support of the claim.  

The Veteran and his attorney should be requested to execute and return the necessary authorization or releases to obtain the private medical records of Dr. B. (whose nurse prepared or created or conducted the August 2009 psychiatric evaluation); as well as the private medical records of the private psychotherapist, C. Z., L.C.S.W., who reported having treated the Veteran since August 2009.  

Based on the response and after obtaining any appropriate release(s) from the Veteran, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claim file.  

If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the Veteran and his attorney and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.  

3.  Schedule the Veteran for a psychiatric VA examination with medical opinion to assist in determining the nature and extent of his service-connected psychiatric disability, which has been variously diagnosed.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The Veteran's electronic records should be made available to the examiner for review, and the examination report should reflect that such review was accomplished. 

The examiner should also provide an opinion as to the extent of the social and occupational impairment attributable to the service-connected psychiatric condition. The examiner should not consider his age or the impairment caused by his nonservice-connected disabilities.  

4.  Then, the AMC should readjudicate the claim for an initial higher rating for the service-connected psychiatric disorder on the merits. Also adjudicate in the first instance the claim for a TDIU rating.  

If the benefits sought are not granted, the Veteran and his attorney should be furnished a SSOC and afforded the opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

